Citation Nr: 0606020	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to a service-connected left eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from March 1960 to January 
1964.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from February 2002 and 
December 2002 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In February 2005, the Board remanded this matter for the 
provision of due process and the completion of additional 
development.  The Board is satisfied that, to the extent 
necessary at this time, all action requested on remand is now 
complete, such that it may proceed with a decision on the 
claim herein.

The Board also notes that in a January 2001 statement of 
record, the veteran claimed entitlement to service connection 
for a cardiovascular disorder.  Moreover, he appeared to 
request entitlement to an increased evaluation for his 
service-connected left eye disability in a May 2003 filing.  
As these new claims have not yet been adjudicated and 
properly appealed, however, the Board does not have 
jurisdiction to review the matter, and therefore refers the 
claims back to the RO for appropriate action.  See 38 C.F.R. 
§§ 20.200-20.202 (2005).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  Competent medical evidence of record indicates that the 
veteran's current depression was caused, at least in part, by 
his service-connected left eye disability.




CONCLUSION OF LAW

The veteran's current depression is proximately due to or the 
result of his service-connected chronic left eye disability.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.310(a) (2002); Wallin v. West, 11 Vet. App. 509, 
512 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify 
and assist a claimant.  In August 2001, VA issued regulations 
to implement the VCAA, now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also request that a claimant provide 
any information or evidence in his or her possession in 
support of the claim.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board's decision herein constitutes a complete grant of 
the benefits sought on appeal.  As such, no further action is 
required to comply with the VCAA and its implementing 
regulations at this time.

Applicable Law

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may also 
be awarded where the evidence shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2005).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

A disorder that is proximately due to or the result of 
another service-connected disease or injury also warrants 
service connection.  38 C.F.R. § 3.310(a) (2005). Moreover, 
service connection may also be established under 38 C.F.R. 
§ 3.310(a) for the aggravation of a nonservice-connected 
disorder by a service-connected disability, to the extent of 
such aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

A claim for service connection may be granted on a secondary 
basis if a claimed disorder is sufficiently shown to be 
related to another, previously service-connected disability.  
In order to prevail on the issue of entitlement to secondary 
service connection, however, there must be: (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
currently claimed disorder.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  A determination as to whether these 
requirements are met is based on an analysis of all of the 
evidence of record, with evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).


After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis of the Claim

The Board initially notes that with regard to any claimed 
disorder, VA must  ascertain whether there is any basis 
(e.g., direct, presumptive, or secondary) to indicate that 
such disorder was incurred by any incident of active service.  
See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In this case, 
in the May 2001 notice of claim filed by the veteran's 
representative on his behalf, the representative claimed 
entitlement to service connection for a psychiatric disorder 
specifically as secondary to eye disability.  However, in 
accordance with the aforementioned precedent, the Board 
initially notes that because no such currently diagnosed 
psychiatric disorder manifested in service or within a year 
thereafter, and has also not been etiologically related to 
service by competent medical evidence of record, entitlement 
to service connection for a psychiatric disorder on either a 
direct or presumptive basis is not warranted at this time.  
See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

However, the Board finds that the claim for entitlement to 
service connection as secondary to service-connected eye 
disability (specifically left eye disability) has merit, such 
that, with consideration of the pertinent medical evidence of 
record, an award of service connection on this basis is 
appropriate.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310(a); 
Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The record reflects currently alternating VA diagnoses of 
depression, major depressive disorder, and depression/anxiety 
in the veteran's case.  It also demonstrates that he first 
sought medical treatment for such problems around 1999 or 
2000, at a VA facility.  

The veteran's main treating mental health practitioner at VA, 
since approximately March 2001, has been a physician's 
assistant, who initially recorded at that time that the 
veteran had depression because of physical disability, and 
referred to a number of current medical problems including 
his service-connected left eye disability, several 
cardiovascular conditions, a thyroid problem, 
gastroesophageal reflux disease (GERD), and peripheral 
neuropathy.  In VA medical reports dated from approximately 
December 2000 to March 2002, it was noted that the veteran 
reported depression in relation to his recent failure of a 
Department of Transportation (DOT) physical examination 
because of vision loss in his left eye, which then led to an 
inability to obtain any further employment.  In a January 
2002 VA treatment note, the physician's assistant recorded 
that the veteran reported severe depression symptoms, and 
observed that the symptomatology seemed to be related to his 
physical condition and disability.  She reported that left 
eye blindness led to the veteran's job loss, and that 
cardiovascular disease then set in, as well as 
gastrointestinal and other medical problems.  She opined that 
because of all of those problems, the veteran's 
symptomatology had increased.  Finally, in a March 2002 
medical opinion, she advised that the veteran's depression 
had increased because of his service-connected left eye 
disability, and then rendered a diagnosis of severe and 
chronic depression secondary to the veteran's blindness and 
physical disability.

The RO arranged for the veteran to undergo a VA examination 
in November 2002, with claims file review and conducted by a 
nurse practitioner.  This examiner recorded that in 2000, the 
veteran suffered a bloody nose, which led to the diagnosis of 
cardiovascular disease and rendered him unable to pass the 
aforementioned DOT physical examination, prevented him from 
driving, and made him unemployable thereafter.  There was no 
mention of left eye disability affecting these events, but 
the nurse practitioner later recorded the veteran's belief 
that his eye disability and other physical problems made him 
unable to work.  The examiner noted that the veteran's main 
reported symptomatology involved anger and frustration 
because of his physical limitations.  The examiner's 
diagnosis was major recurrent depression, and he indicated 
that the problem was the result of the veteran's limitations 
in coping with his many physical limitations, and not just 
his eye disability.  He further noted that since the left eye 
disability, the veteran had worked at and had been able to 
excel at a number of positions, and that it was only after he 
began having other medical problems, most severely his 
cardiac problems, that the depression became more acute.  He 
then noted that because of these problems, the veteran was 
unable to work.             

In February 2005, the Board remanded the claim in part for 
further medical clarification as to the etiology of the 
veteran's currently diagnosed psychiatric disorder.  In May 
2005, a VA physician provided a supplemental opinion after 
his review of the claims file.  In his report, he agreed that 
the veteran had depression, but stated that the veteran's 
left eye disability was not the cause or the etiology of this 
depression.  He commented that instead, it was more likely 
than not that the veteran's cardiac disease, along with his 
inability to cope with and accept the physical limitations of 
his current medical problems, triggered his mood/affective 
disturbance.  He noted that the veteran suffered a left 
retinal detachment in 1962, and that he was first treated for 
depression in approximately 1999.  He further observed that 
the onset of this depression appeared to coincide with the 
veteran's cardiac complaints, and stated that the association 
of depression and cardiac disease is well-documented in the 
psychiatric literature.  He commented that if the veteran's 
left eye disability was the cause of his depression, then the 
depression would have manifested earlier than the late 
1990's.  He then observed that the veteran had a number of 
current medical problems, including cardiovascular and 
gastrointestinal disorders as well as peripheral neuropathy, 
headaches, fatigue, and the longstanding left eye disability.  
He commented that the veteran's depression related to his 
inability to cope with and accept the physical limitations 
that accompany the aforementioned disease states.  He also 
advised that the veteran's left eye disability potentially 
aggravated the depression in that it was one of his multiple 
physical limitations, but again noted that if the left eye 
disability were the only aggravating factor, the veteran's 
depression would have manifested earlier than the late 
1990's.  He then indicated that if he had to assign a 
percentage to the level of aggravation of the depression by 
the left eye disability, which was a complicated question, he 
could state with reasonable certainty that it would be less 
than 50 percent.  He also classified the left eye disability 
as a minor aggravating factor.

Finally, in an October 2005 VA medical report, another nurse 
practitioner advised that he had reviewed the veteran's VA 
treatment record since 2001, and had worked with the veteran 
for psychiatric medication management since August 2004.  He 
indicated that his review of the veteran's VA treatment notes 
reflected that at the time of the initial psychiatric 
diagnosis, the veteran was struggling with issues involving 
his left eye disability and its relationship to his loss of 
employment.  He then advised that his treatment of the 
veteran since August 2004 largely reflected unresolved 
symptomatology secondary to the veteran's left eye disability 
and his associated loss of career/livelihood. 

The Board finds that the medical evidence of record as 
pertinent to the etiology of the veteran's currently 
diagnosed psychiatric disorder is in a state of relative 
equipoise, such that it must grant the claimed disorder as 
secondary to the veteran's service-connected left eye 
disability.  In fact, a review of the majority of the 
pertinent medical evidence reflects the entry of a 
psychiatric diagnosis as simultaneously associated with a 
litany of physical disabilities, and notably inclusive of 
left eye disability in all such opinions.  All 38 C.F.R. 
§ 3.310(a) and Wallin v. West, 11 Vet. App. 509, 512 (1998) 
require is adequate evidence of a currently diagnosed 
disability (here, most commonly referred to as depression), a 
previously service-connected disability (here, left eye 
disability originally service-connected in 1964), and a 
'connection' between the two medical problems (as noted by 
the veteran's VA treating physician's assistant and nurse 
practitioner, and as acknowledged - although discounted - by 
the November 2002 and May 2005 VA examiners).  See Wallin, 
supra.  

The Board further observes that there is no requirement that 
the veteran's service-connected left eye disability be the 
sole cause of his currently claimed and diagnosed psychiatric 
disorder, but rather, the legal requirement is that there be 
some causal connection supported by appropriate medical 
evidence.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also 38 C.F.R. § 3.310(a) (requiring only 
proximate cause); cf. Mittleider v. West, 11 Vet. App. 181 
(1998).  As such, the Board holds that, given the state of 
the pertinent medical evidence as to etiology, it must allow 
secondary service connection for the claimed psychiatric 
disorder in relation to the veteran's service-connected left 
eye disability.

Moreover, as the Board has granted secondary service 
connection in association with the principles of Wallin, it 
further finds that there is no need for an analysis of 
whether secondary service connection is warranted for 
aggravation of a nonservice-connected psychiatric disorder by 
service-connected left eye disability per Allen v. Brown, 7 
Vet. App. 439 (1995) at this time.  

In conclusion, Congress has created the veterans' benefits 
system to be both "paternalistic" and "uniquely pro-
claimant."  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 
2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  
Accordingly, in a case such as this, where the evidence does 
not preponderate against the claim, but rather is in a state 
of relative equipoise, and in recognition of the 
aforementioned guiding principles and with application of the 
benefit of the doubt rule, the Board finds that the claim for 
secondary service connection for depression as caused by 
service-connected left eye disability should prevail.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for depression, as secondary to a service-
connected left eye disability, is granted.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


